Name: Commission Regulation (EEC) No 268/87 of 28 January 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 1 . 87 Official Journal of the European Communities No L 26/37 COMMISSION REGULATION (EEC) No 268/87 of 28 January 1987 fixing the amount of the subsidy on oil seeds 1986/87 marketing year have been fixed in Council Regu ­ lations (EEC) No 1457/86 ( ») and (EEC) No 1458/86 (,0) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3776/86 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3923/86 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1 474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3776/86 Q, as last amended by Regulation (EEC) No 188/87 (8) ; Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (u) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (12) and Article 12 of Council Regulation (EEC) No 476/86 (,3) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain and Portugal. Article 2 This Regulation shall enter into force on 29 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1966, p . 3025/66. 0 OJ No L 133, 21 . 5. 1986, p. 8 . (3 OJ No L 164, 24. 6. 1985, p . 11 . (4) OJ No L 367, 27. 12. 1986, p. 1 . O OJ No L 167, 25. 7. 1972, p. 9 . (*) OJ No L 143, 30. 5. 1984, p. 4. 0 OJ No L 133, 21 . 5. 1986, p. 12. (1#) OJ No L 133, 21 . 5. 1986, p . 14. (  ') OJ No L 266, 28 . 9 . 1983, p. 1 . (12) OJ No L 53, 1 . 3 . 1986, p. 47. H OJ No L 53, 1 . 3 . 1986, p. 51 . 0 OJ No L 349, 11 . 12. 1986, p. 34. ( «) OJ No L 21 , 23. 1 . 1987, p. 56. No L 26/38 Official Journal of the European Communities 29 . 1 . 87 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 6th month 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,610 0,000 34,756 83,86 94,49 1 622,56 237,26 292,62 26,029 18,979 51 973 3 332,92 88,94 4 033,37 0,00 4 889,62 0,610 0,000 35,252 85,04 95,82 1 645,81 240,78 296,86 26,418 19,290 52 735 3 369,79 88,94 4 105,68 0,00 4 960,23 0,610 0,000 35,589 85,87 96,74 1 661,53 242,84 299,69 26,666 19,470 53 120 3 375,58 88,94 4 152,24 0,00 4 976,07 0,610 0,000 35,626 86,08 96,97 1 662,47 242,36 299,87 26,507 19,402 53 246 3 341,72 88,94 4 122,22 0,00 4 957,91 0,610 0,000 35,467 85,71 96,56 1 654,94 241,12 298,46 26,368 19,270 52 984 3 314,38 88,94 4 096,16 0,00 4 928,91 0,610 0,000 35,308 85,64 96,44 1 642,95 240,51 296,74 26,141 19,023 52 490 3 205,19 88,94 4 065,36 0,00 4 85733 29. 1 . 87 Official Journal of the European Communities No L 26/39 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 6th month 1 . Gross aids (ECU): I II|| I  Spain 1,860 1,860 1,860 1,860 1,860 1,860  Portugal 1,250 1,250 1,250 1,250 1,250 1,250  Other Member States 36,006 36,502 36,839 36,876 36,717 36,558 2. Final aids : || ||l (a) Seed harvested and processed in : ||I I -  Federal Republic of Germany (DM) 86,84 88,03 88,86 89,07 88,70 88,62  Netherlands (Fl) 97,85 99,19 100,10 100,34 99,92 99,80  BLEU (Bfrs/Lfrs) 1 681,15 1 704,40 1 720,13 1 721,07 1 713,53 1 701,54  France (FF) 246,14 249,66 251,72 251,24 , 250,00 249,39  Denmark (Dkr) 303,30 307,54 310,37 310,55 309,14 307,42  Ireland ( £ Irl) 27,008 27,396 27,644 27,486 27,347 27,120  United Kingdom ( £) 19,763 20,074 20,254 20,186 20,055 19,807  Italy (Lit) 53 897 54 659 55 044 55 170 54 908 54 414  Greece (Dr) 3 478,77 3 515,63 3 521,43 3 487,56 3 460,23 3 351,04 (b) Seed harvested in Spain and processed : I I  in Spain (Pta) 271,19 271,19 271,19 271,19 271,19 271,19  in another Member State (Pta) 4 215,62 4287,93 4 334,49 4 304,47 4 278,41 4 247,61 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 189,77 189,77 189,77 189,77 189,77 189,77  in another Member State (Esc) 5 079,39 5 150,00 5 165,84 5 147,68 5 118,68 5 047,10 No L 26/40 Official Journal of the European Communities 29. 1 . 87 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3 . Compensatory aids :  in Spain (Pta)  in Portugal (Esc) 1,720 0,000 41,080 99,12 111,68 1 917,79 280,42 345,86 30,765 22,430 61 428 3 938,84 250,77 3 881,00 0,00 6 430,68 6 222,01 3 826,81 6 188,54 1,720 0,000 41,671 100,53 113,27 1 945,49 284,61 350,91 31,227 22,801 62 336 3 982,95 250,77 3 967,16 0,00 6 517,69 6 306,19 3 915,15 6 274,07 1,720 0,000 42,262 101.95 114,86 1 973,19 288,55 355,96 31,687 23,172 63 110 4 022,48 250,77 4 053,33 0,00 6 573,05 6 359,75 4 002,63 6 328,44 1,720 0,000 41,958 101,35 114,18 1 958,13 285,69 353,27 31,251 22,920 62 747 3 955,21 250,77 3 971,81 0,00 6 503,95 6 292,90 3 923,73 6 263,20 1,720 0,000 41,958 101,35 114,18 1 958,13 285,69 353,27 31,251 22,920 62 747 3 955,21 250,77 3 971,81 0,00 6 503,95 6 292^0 3 923,73 6 263,20 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0335380. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM Fl Bfrs/Lfrs FF Dkr £ Irl £ Lit Dr Esc Pta 2,061150 2,327460 42,762900 6,885050 7,816840 0,775890 0,740369 1 467,47 150,47200 159,72000 145,52000 2,055690 2,323960 42,817600 6,891530 7,834750 0,779890 0,742283 1 471,19 153,05900 161,49500 146,12600 2,050070 2,319600 42,818800 6,906800 7,848320 0,783450 0,744355 1 474,46 155,19000 162,48700 146,67800 2,044380 2,314980 42,819100 6,923870 7,861490 0,787146 0,746327 1 477,91 157,22600 163,59000 147,20600 2,044380 2,314980 42,819100 6,923870 7,861490 0,787146 0,746327 1 477,91 1 57,22600 163,59000 147,20600 2,029550 2,303250 42,838700 6,952670 7,904500 0,794994 0,753279 1 488,63 163,48300 166,77300 148,81800